 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11 MARSHA LEWIS; BRENDA                            CASE NO.: 8:19-cv-00655-JVS-ADS
   DINTINO,
12                                                 [Assigned to the Honorable James V.
                  Plaintiffs,                      Selna]
13
          v.
14                                                 JUDGMENT OF DISMISSAL OF
   WELLS FARGO BANK, N.A.; and                     ACTION WITH PREJUDICE
15 DOES 1-10, AND “and all persons or
   entities known or unknown, claiming
16 any legal or equitable right, title, estate,
   lien or interest in the property
17 described in this Complaint adverse to
   Plaintiffs’ title, or any cloud upon
18 Plaintiffs’ title thereto”; and DOES 1-
   10_, inclusive,
19
                  Defendants.
20
21
22             The motion to dismiss action for Plaintiffs’ failure to comply with the
23 Court’s Order filed by defendant WELLS FARGO BANK, N.A., successor by
24 merger with Wells Fargo Bank Southwest, N.A., f/k/a Wachovia Mortgage, FSB,
25 f/k/a World Savings Bank, FSB (“Wells Fargo”) was scheduled for hearing on
26 September 30, 2019 in the above-entitled court. On September 27, 2019, the Court
27 vacated the hearing, and after full consideration of the authorities and written
28 arguments submitted by Wells Fargo and Plaintiffs’ statement of non-opposition,

     94000/FR1493/02383921-2                                     CASE NO.: 8:19-CV-00655-JVS-ADS
                                                  1                    JUDGMENT OF DISMISSAL
 1 the Court issued its Order granting Wells Fargo’s motion to dismiss the Complaint
 2 with prejudice.
 3             Accordingly:
 4             IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 5             1.        Wells Fargo’s motion to dismiss action for failure to comply with the
 6 Court’s Order (Dkt. 15) is granted;
 7             2.        The Complaint is dismissed, as to all causes of action, with prejudice;
 8             3.        Judgment is entered in favor of defendant WELLS FARGO BANK,
 9 N.A., successor by merger with Wells Fargo Bank Southwest, N.A., f/k/a
10 Wachovia Mortgage, FSB, f/k/a World Savings Bank, FSB (“Wells Fargo”); and
11 against Plaintiffs Marsha Lewis and Brenda Dintino;
12             4.        Plaintiffs Marsha Lewis and Brenda Dintino will recover nothing in
13 this action from defendant Wells Fargo.
14
15
16
17 DATED: January 21, 2020
                                                   HON. JAMES V. SELNA
18                                                 UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

     94000/FR1493/02383921-2                                        CASE NO.: 8:19-CV-00655-JVS-ADS
                                                     2                    JUDGMENT OF DISMISSAL
